Order
Per Curiam
Bene’t Williams appeals the denial of his Rule 24.035 motion after he pled guilty to six offenses. He contends the motion court clearly erred in denying his claim that plea counsel was ineffective for failing to present mitigating evidence at sentencing concerning the circumstances surrounding some of the prior convictions listed in his sentencing assessment report. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b)